       Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 1 of 20
                                                                                                    FILED
                                                                            1st JUDICIAL DISTRICT COURT
                                                                                           Santa Fe County
FIRST JUDICIAL DISTRICT COURT                                                            5/14/2019 9:54 PM
COUNTY OF SANTA FE                                                                  STEPHEN T. PACHECO
STATE OF NEW MEXICO                                                                 CLERK OF THE COURT
                                                                                            Michael Roybal

VERONICA GARCIA,

                       Plaintiff,

vs.                                                                 No: D-101-CV-2019-01334
                                                                    Case assigned to Mathew, Francis J.
DEFENDANT MICHAEL MARTINEZ,
STATE OF NEW MEXICO and its subsidiary
entities, NEW MEXICO CORRECTIONS DEPT.
and WESTERN NEW MEXICO
CORRECTIONAL FACILITY,
DEFENDANT ROBERTA LUCERO ORTEGA,
Warden at the Western New Mexico Correctional
Facility, and DEFENDANT PETE PEREZ, Deputy
Warden at the Western New Mexico Correctional
Facility,

                       Defendants.


COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS, VIOLATIONS OF
            THE FIRST AMENDMENT, ASSAULT, BATTERY,
        AND VIOLATIONS OF THE NEW MEXICO CONSTITUTION
            UNDER THE NEW MEXICO TORT CLAIMS ACT

       Plaintiff brings this complaint for assault, battery, false imprisonment and violations of

the rights afforded to her by the New Mexico Constitution as well as negligent operation of a

facility under the New Mexico Tort Claims Act, NMSA 1978 § 41-4-1, et seq.; and for violations

of the rights afforded to her by the U.S. Constitution under 42 U.S.C. § 1983. In support of her

Complaint, Plaintiff alleges as follows:

                               PARTIES AND JURISDICTION

       1.   Plaintiff is a resident of Bernalillo County, State of New Mexico. At all times relevant

hereto, Plaintiff was a female inmate committed to the care and custody of the State of New Mexico

and the New Mexico Corrections Department ("NMCD"). At all times relevant to the instant
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 2 of 20



complaint, Plaintiff was incarcerated in the Western New Mexico Correctional Facility

("WNMCF") in Cibola County, New Mexico, which was operated and managed by the NMCD

and the State of New Mexico ("the State").

       2.   Defendant Michael Martinez was, at all times relevant hereto, a corrections officer

working at WNMCF and employed by NMCD and the State.

       3.   At all times material to this Complaint, Defendant Martinez was acting under color of

state law. Defendant Martinez is sued herein in his individual capacity. Upon information and

belief, Defendant Martinez is a resident of New Mexico.

       4.   Defendant Roberta Lucero Ortega was, at all material times, the warden at WNMCF.

At all times relevant to this complaint, Defendant Ortega was acting under color of state law. At

all times material to this complaint, Defendant Ortega was acting within the course and scope of

her employment. Upon information and belief, Defendant Ortega is a resident of New Mexico.

       5.   The State is responsible for the actions and omissions of Defendant Martinez, the

NMCD and the WNMCF, its employees, agents, and representatives.

       6.   All of the events material to this complaint took place within Cibola County, New

Mexico.

       7.   The State of New Mexico has waived statutory immunity from suit for the tort claims

alleged herein. See NMSA 1978, §§ 41-4-6 and -12.

       8.   Venue is proper in this district pursuant to NMSA 1978, § 41-4-18(B).

                                 FACTUAL BACKGROUND

A.     Sexual Abuse at WNMCF

       9.   WNMCF Facility employees, including all corrections officers, knew that there were

unmonitored areas where sexual attacks against female inmates could occur without being seen or




                                               2
       Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 3 of 20



recorded.

       10. Female inmates at the WNMCF were unsafe and at risk of sexual assault by Defendant

Martinez and other corrections officers due to existence of unmonitored areas.

       11. Corrections officers, supervisory personnel, and all Defendants ignored sexual abuse

and sexual assaults that occurred at the hands of corrections officers.

       12. By conduct and words, the Defendants, WNMCF corrections officers, supervisory

personnel, collectively and individually, threatened hostility, punishment and formal discipline to

any inmate that reported abuse.

       13. The threats of hostility, harassment, punishment and formal discipline for reporting

sexual assault and abuse by the Defendants facilitated and encouraged the abuse and sexual assault

against female inmates at WNMCF to continue unabated.

B.     Sexual Abuse by Defendant Martinez at WNMCF.

       14. While Plaintiff was incarcerated in WNMCF, she was repeatedly sexually assaulted,

fondled, and raped by Defendant Martinez-crimes for which Defendant Martinez was charged

criminally and sentenced.

       15. The forced and coerced sexual abuse and assaults against Ms. Garcia, and at least

one other female inmate at WNMCF, occurred while Defendant Martinez was on duty as a

corrections officer. Said act constitutes criminal sexual contact and criminal sexual penetration

by Defendant Martinez. Defendant's actions constitute felonies under New Mexico state law. See

NMSA 1978, § 30-9-11.

       16. Defendant Martinez targeted Ms. Garcia when she was an inmate at WNMCF.

       17. Defendant Martinez sexually attacked Ms. Garcia in areas that both he and the

WNMCF staff knew were obscured from video security camera coverage.




                                                  3
       Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 4 of 20



        18. Defendant Martinez raped Ms. Garcia in 2012 while she was incarcerated at

WNMCF. Specifically, on or about October 2012, Plaintiff awoke to being fondled by Defendant

Martinez. After she awoke, Defendant forced Plaintiff to perform oral sex upon him. This

occurred in and by the employee restroom in the educational building at WNMCF.

        19. Approximately a week later, Defendant Martinez removed Plaintiff from her cell,

took her to another location, and vaginally raped her.

       20. In 2012, when Defendant Martinez sexually assaulted Ms. Garcia, she resisted him

and told him that she did not consent. In response, Defendant Martinez told Ms. Garcia to "keep

her mouth shut if she knew what was best for her."

       21. Ms. Garcia believed Defendant Martinez's threat that he would inflict physical harm

upon her if she did not acquiesce to his illegal sexual demand or if she attempted to report him.

       22. When Ms. Garcia was incarcerated in 2016, Defendant Martinez again had access to

sexually assault Ms. Garcia, and he took advantage of the opportunity.

       23. Defendant Martinez's past threat of harm caused Ms. Garcia not to report his sexual

abuse and assault of her while she was housed at WNMCF although Ms. Garcia wanted to report

Defendant Martinez's sexual abuse and assault.

       24. Defendant Martinez, however, threatened her again in 2016 and 2017 by telling her

not to report him and that no one would believe her. Ms. Garcia again believed that

Defendant Martinez would make good on his threats.

       25. WNMCF knew that Defendant Martinez and other corrections officers were

unmonitored in certain areas of the facility and deliberately ignored the high likelihood and risk

of harm to female inmates at the facility for assaults in those areas.




                                                  4
        Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 5 of 20



        26. Defendant Martinez assaulted Ms. Garcia numerous times from December 2016

through approximately the end of June when she was working for the prison in areas that were

unmonitored by video cameras.

        27. As soon as Ms. Garcia arrived at WNMCF, Defendant Martinez devised ways to

keep her under his control and at that particular facility.

        28. Defendant Martinez wrote disciplinary complaints up on Ms. Garcia on multiple

different occasions in order to ensure access to her at WNMCF.

        29. The discipline Defendant Martinez enforced caused Ms. Garcia to be disqualified

from being transferred to another facility, Springer, where she would be free from his sexual

abuse and assaults.

        30. The sexual assaults and abuse against Ms. Garcia by Defendant Martinez occurred in

three places:

        a.      near the stairs in the first floor of the control room in O pod in Reception and

                Diagnostic Center ("RDC");

        b.      near the copy machine in the administrative area; and

        c.      in Ms. Garcia's cell.

        31. All of the sexual acts occurred between December 2016 through the end of June,

2017.

        32. Specifically, in December 2016, Defendant Martinez forced Ms. Garcia to perform

fellatio on him.

        33. Defendant Martinez also ordered Ms. Garcia to undress so that he could see her

exposed body through video surveillance. On one occasion, between approximately December




                                                   5
       Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 6 of 20



2016 and February 2017, Defendant Martinez forced Ms. Garcia to remove all of her clothes

while she was in her cell in order for him to observe her naked body.

       34. Defendant Martinez sexually assaulted Plaintiff several times in RDC on the first

floor of the control room near the stairs. Defendant Martinez instructed Ms. Garcia to enter the

room and stand in such a way that would avoid the view of the cameras.

       35. Ms. Garcia was hired as a Front Administration Porter after she was moved from

RDC. She performed maintenance duties in the area where employees worked and in the front

lawn. This included the warden's office, the employee lounge, the employee restroom, the

conference room, the copy machine and human resources area.

       36. On several occasions near the copy machine in June of 2017, Defendant Martinez

would find Ms. Garcia and forcefully touch her breasts without her consent. On at least one

occasion, he digitally penetrated her vagina with his fingers.

       37. Defendant Martinez used his authority over Ms. Garcia, as well as force and

coercion, to compel Plaintiff to comply in these sexual acts.

       38. Ms. Garcia did not consent to any of the sexual acts of Defendant Martinez, although

he ordinarily arranged to give her unwanted and unsolicited "gifts" of some kind, including

tobacco.

C.     The Threat of Reporting and Retaliation Against Veronica Garcia for Reporting Sexual Abuse at
       WNMCF.

           39. Due to Defendant Martinez's threats and fear ofretaliation, Ms. Garcia was afraid to

report Officer Martinez for violating the Prison Rape Elimination Act ("PREA'').

       40. Ms. Garcia knew that PREA complaints were not kept confidential and that officers

retaliated against inmates who reported PREA violations.




                                                  6
         Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 7 of 20



         41. For example, there was an inmate that became pregnant by one of the corrections

officers. The woman then miscarried the baby. Upon information and belief, the corrections

officers retaliated against the woman by being abusive to the woman and steeling her journal

from her cell in order to thwart her efforts to make a detailed report of the sexual assault and

abuse.

          42. On approximately June 29, 2017, Ms. Garcia ultimately reported the assaults against

her by Defendant Martinez while she was being interviewed as a part of an investigation related

to another person's allegations of sexual abuse against Defendant Martinez.


          43. Ms. Garcia was also interviewed by the Security Threat Intelligence Unit (STIU). In

the interview, Ms. Garcia reported assaults that Defendant Martinez perpetrated upon her.

          44. As a result of the interview, the WNMCF disciplinary officer wrote Ms. Garcia up

for "Attempting to Engage in or Engaging in an[] Unauthorized or Inappropriate".

          45. After her report June 29, 2017 report, Ms. Garcia was not provided with an advocate

and she was not allowed to use the phone.

          46. Instead, the NMCD employees taking Ms. Garcia's report of abuse by Defendant

Martinez told her that she had a consensual relationship with Defendant Martinez and, by their

acts and words, made it clear that she was to write her statement and speak about the sexual

assault by Defendant Martinez as a "relationship."

          47. The Defendants never fully, nor properly investigated Ms. Garcia's allegations

against Defendant Martinez.

          48. The Disciplinary Officer, Ms. Denise Gonzalez, told Ms. Garcia that she was a

"predator" and that she would be put in the predatory pod. She also told Ms. Garcia in anger that

Defendant Martinez was seven months from retirement and lost his retirement because of her.



                                                  7
       Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 8 of 20



Denise Gonzalez told Ms. Garcia that she, Ms. Garcia, was responsible for Defendant Martinez

losing his job.

         49. After her report of the abuse, Ms. Garcia was immediately retaliated against by

WNMCF.

         50. As a direct result of her report of assault, Ms. Garcia was punished by losing her

good time, approximately one year, losing all privileges (phone, commissary, visits, electronics,

etc.). Ultimately, Ms. Garcia spent between approximately 30-45 days longer in prison because

of the retaliation and disciplinary report.

         51. She was also punished for reporting the assault by being put in segregation for 30

days

         52. After Ms. Garcia reported the sexual abuse by Defendant Martinez, WNMCF

refused to provide her with her thyroid and anxiety medications.

         53. On approximately five occasions, the facility purposely withdrew and withheld her

recreation time (1 hour a day out of the cell) while she was in segregation.

         54. WNMCF knew that Defendant Martinez and other correctional officers were

sexually assaulting women, subjecting them to sexual punishment while incarcerated at WNMCF

and they chose to do nothing to stop the sexual violence against women at WNCMF.

         55. Defendant Martinez knew exactly where the cameras were and how to avoid being

caught on camera during his assaults of Ms. Garcia.

         56. Defendant Martinez raped other inmates, including Lisa Jaramillo while she was

incarcerated at WNMCF in 2017.

         57. Additionally, another corrections officer, Officer Arguello, sexually assaulted and

raped inmate Lisa Jaramillo.




                                                 8
          Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 9 of 20



           58. Upon information and belief, several WNMCF employees and supervisors, including

Defendant Martinez, Officer Amanza, Officer Garcia and Officer Ross, knew that Officer

Arguello was sexually abusing Ms. Jaramillo and did nothing to report the abuse or prevent

continued abuse.

           59. Defendants' actions proximately caused Plaintiff to suffer damages. Ms. Garcia was

severely physically harmed by the repeated assaults against her by Defendant Martinez and she

suffered severe emotional and psychological harm, embarrassment, humiliation and anxiety as a

direct result of the acts and omissions of the Defendants.


                                 COUNT I: SEXUAL ASSAULT
                           (Pursuant to the New Mexico Tort Claims Act)

           60. All of the preceding paragraphs are incorporated by reference as if fully set forth

herein.

           61. During the events described above, Defendant Martinez placed Plaintiff in

 reasonable fear of imminent batteries, which acts constitute the tort of assault.

           62. The assault perpetrated by Defendant Martinez was sexual in nature.

           63. Defendant's actions were contrary to the New Mexico Tort Claims Act, NMSA

 1978, § 41-4-1, et seq.

           64. The assaults perpetrated against Plaintiff proximately caused her to suffer damages

including, but not limited to, physical and emotional pain and suffering.

           65. The State and Defendant Roberta Lucero Ortega are vicariously liable for the

 damages caused to Plaintiff by Defendant Martinez because Defendant Martinez, a corrections

 officer employee of the State, was aided in accomplishing his assaults by his agency

 relationship with WNMCF and Ortega who were his employers.




                                                   9
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 10 of 20



          66. Defendant Martinez "used the authority vested in him by his position as a

corrections officer to coerce" Plaintiff, while she was an inmate "entrusted to his care, into

submitting to sexual assault[, sexual battery,] and false imprisonment." As a matter of law,

"[n]o affirmative defense of comparative fault is available in this context." Spurlock v.

Martinez, 2016-NMSC-014, 368 P.3d 1213.

                                COUNT II: SEXUAL BATTERY
                                 (New Mexico Tort Claims Act)

     67.     All of the preceding paragraphs are incorporated by reference as if fully set forth

herein.

     68.     In the course of raping Plaintiff, Defendant Martinez repeatedly touched or applied

force to Plaintiff in an unwanted and malicious manner, which acts constitute the tort of battery.

Defendant's actions were contrary to the New Mexico Tort Claims Act, NMSA 1978, § 41-4-1,

et seq.

     69.     The batteries perpetrated against Plaintiff proximately caused her to suffer damages

including, but not limited to, physical and emotional pain and suffering.

     70.     The State and Defendant Roberta Lucero Ortega are vicariously liable for the

damages caused to Plaintiff by Defendant Martinez because Defendant Martinez, a corrections

officer employee of the State, was aided in accomplishing his assaults by his agency

relationship with WNMCF and Ortega who were his employers.

     71.      Defendant Martinez "used the authority vested in him by his position as a

corrections officer to coerce" Plaintiff, while she was an inmate "entrusted to his care, into

submitting to sexual assault[, sexual battery,] and false imprisonment." As a matter of law,

"[n]o affirmative defense of comparative fault is available in this context." Spurlock v.

Martinez, 2016-NMSC-014, 368 P.3d 1213.



                                                 10
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 11 of 20




                             COUNT III: FALSE IMPRISONMENT
                                (New Mexico Tort Claims Act)

          72. All of the preceding paragraphs are incorporated by reference as if fully set forth

herein.

          73. While he was raping Plaintiff, Defendant Martinez intentionally confined and/or

restrained Plaintiff without her consent and with knowledge that he had no lawful authority to so

detain Plaintiff.

          74. Plaintiff was not free to leave and/or Defendant Martinez's actions were such that

Plaintiff reasonably believed that she was not free to leave. Plaintiff was therefore falsely

imprisoned by Defendant Martinez.

          75. Defendant Martinez's actions constitute the torts of false imprisonment were

contrary to the New Mexico Tort Claims Act, NMSA 1978, § 41-4-1, et seq.

          76. The State and Defendant Roberta Lucero Ortega are vicariously liable for the

damages caused to Plaintiff by Defendant Martinez because Defendant Martinez, a corrections

officer employee of the State, was aided in accomplishing his assaults by his agency relationship

with WNMCF and Ortega who were his employers.

          77. Defendant Martinez "used the authority vested in him by his position as a

 corrections officer to coerce" Plaintiff, while she was an inmate "entrusted to his care, into

 submitting to sexual assault[, sexual battery,] and false imprisonment." As a matter of law,

 "[n]o affirmative defense of comparative fault is available in this context." Spurlock v.

Martinez, 2016-NMSC-014, 368 P.3d 1213.




                                                  11
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 12 of 20



             COUNT IV: VIOLATION OF THE NEW MEXICO CONSTITUTION
                            (New Mexico Tort Claims Act)

          78. All of the preceding paragraphs are incorporated by reference as if fully set forth

herein.

          79. Defendant Martinez's actions as described above deprived Plaintiff of the rights,

privileges, and immunities afforded to her under the New Mexico Constitution.

          80. The deprivation Plaintiffs rights, privileges, and immunities under the New Mexico

Constitution proximately caused Plaintiff to suffer damages.

          81. Defendant's actions were contrary to the New Mexico Tort Claims Act, NMSA

1978, § 41-4-1, et seq.

          82. The violation of Plaintiffs rights under the New Mexico Constitution caused her to

suffer damages, including but not limited to: physical and emotional pain and suffering.

          83. The State and Defendant Roberta Lucero Ortega are vicariously liable for the

damages caused to Plaintiff by Defendant Martinez because Defendant Martinez, a corrections

officer employee of the State, was aided in accomplishing his assaults by his agency relationship

with WNMCF and Ortega who were his employers.

          84. Defendant Martinez "used the authority vested in him by his position as a

corrections officer to" violate Plaintiffs protected rights and privileges while she was an inmate

"entrusted to his care." As a matter of law, "[ n]o affirmative defense of comparative fault is

available in this context." Spurlock v. Martinez, 2016-NMSC-014, 368 P.3d 1213.

             COUNT V: VIOLATION OF THE NEW MEXICO CONSTITUTION
                           (New Mexico Tort Claims Act)

          85. All of the preceding paragraphs are incorporated by reference as if fully set forth

herein.




                                                  12
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 13 of 20



       86. Defendants had a duty to maintain the safety of those areas ofWNMCF reserved for

common use by inmates, as well as all areas where inmates employed by the prison work. See

Callawayv. New Mexico Dept. ofCorrections, 1995-NMCA-049, ,i,i 13-17, 117N.M. 637; NMCD

Policy 150100; NMCD Policy 032200; NMCD Policy 163000.

       87. Contrary to their obligations, The State, Defendant Roberta Lucero Ortega, and

Defendant Pete Perez negligently operated and maintained the prison grounds and prison buildings

in one or more of the following ways:

              a.      fostering a culture that allows correctional officers to use their positions of
                      power to sexually abuse women in NMCD custody;

              b.      fostering an environment where sexual abuse by correctional officers
                      frequently goes unreported because women in NMCD custody know that
                      their grievances will not be taken seriously or investigated in good faith;

              c.      fostering an environment where sexual abuse by correctional officers
                      frequently goes unreported because the victims of sexual abuse fear
                      retaliation for reporting it;

              d.      fostering an environment where sexual abuse by correctional officers
                      frequently goes unreported because victims fear being charged with having
                      "an inappropriate relationship" with their abusers and receiving harsh
                      punishments like loss of good time;

              e.      fostering an environment where the offending officers are emboldened to
                      become serial offenders by the knowledge that they will not face
                      consequences for their actions and will remain in a position of power over
                      their victims;

              f.      negligently hiring, training, and retaining correctional officers who commit
                      violence and abuse against women in NMCD custody;

              g.      allowing officers such as Defendant Martinez to have extended and
                      unsupervised one-on-one time with female inmates;

              h.      failing to maintain sufficient surveillance camera placement around the
                      WNMCF facility;

              1.      failing to repair broken or non-functional cameras placed around the prison;

              J.      failing to take corrective action against correctional officers when those
                      officers are known and/or suspected to be committing bad acts;


                                                13
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 14 of 20



                   k.   failing to properly screen officers entering WNMCF;

                   1.   creating a system wherein officers are allowed to unilaterally alter inmate
                        work schedules and extend their work hours, thereby providing men such
                        as Defendant Martinez unfettered access to inmates, and unmonitored
                        opportunities to perpetrate sexual assaults against victims such as Plaintiff;
                        and

                   m.   other negligent acts and/or omissions.

        88. Through the aforementioned acts and omissions, The State, Defendant Roberta Lucero

Ortega, and/or Defendant Pete Perez failed to exercise due care in operating and maintaining the

prison facility.

        89. The State, Defendant Roberta Lucero Ortega, and/or Defendant Pete Perez knew or

should have known that the aforementioned acts and omissions created a dangerous condition,

posing unreasonable risk of harm to women inmates.

        90. The State, Defendant Roberta Lucero Ortega, and/or Defendant Pete Perez failed to

correct this dangerous condition.

        91. It was foreseeable that this dangerous condition would lead to correctional officers

taking advantage of and sexually assaulting women in NMCD custody.

        92. Given the dangerous condition fostered by The State, Defendant Roberta Lucero

Ortega, and/or Defendant Pete Perez, Defendant Martinez's unlawful conduct and sexual abuse of

Plaintiff were foreseeable.

        93. As a direct and proximate result of the creation and failure to correct a general

condition of unreasonable risk at the prison by The State, Defendant Roberta Lucero Ortega, and/or

Defendant Pete Perez, Plaintiff and others suffered, and continue to suffer damages.

        94. Plaintiffs damages were exacerbated by Defendants' treatment of and retaliation

against her after the sexual abuse came to light.




                                                    14
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 15 of 20



 COUNT VI; CRUEL AND UNUSUAL PUNISHMENT IN VIOLATION OF EIGHTH
   AMENDMENT AGAINST DEFENDANT MARTINEZ, THE STATE OF NEW
       MEXICO. NMCD. DEFENDANT ROBERTA LUCERO ORTEGA,
                   AND DEFENDANT PETE PEREZ
                          (42 u.s.c. § 1983)

          95. All of the preceding paragraphs are incorporated by reference as if fully set forth

herein.

          96. By and through the actions described above, including both the specific incidents

of sexual assault and the continuing, daily threat of renewed assaults, Defendant Martinez

violated the Eighth Amendment right of Plaintiff to be free from cruel or unusual punishment.

In particular, Defendant Martinez violated Plaintiffs right to be afforded a reasonable degree

of safety from serious bodily attack and to be secure in her bodily integrity.

          97. The actions of Defendant Martinez in assaulting Plaintiff and violating her clearly

established constitutional rights was affected in a manner that was objectively unreasonable,

intentional, willful, and wanton, and done in gross and reckless disregard of Plaintiffs' rights.

          98. Defendant Martinez's unlawful sexual assaults, his violation of inmates' bodily

integrity and right to personal security, and the ongoing threat of further such violations,

proximately caused Plaintiffs to suffer damages and injuries. These damages include physical

injuries, pain and suffering, lost liberty and psychological and emotional distress.

 COUNT VII; FIRST AMENDMENT RETALIATION AGAINST ALL DEFENDANTS

          99. All of the preceding paragraphs are incorporated by reference as if fully set forth

herein.

          100.By and through the actions described above, the Defendants, each of them, violated

Ms. Garcia's First Amendment rights by the following actions or omissions:




                                                  15
       Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 16 of 20



                 a.    Plaintiff engaged in a constitutionally-protected conduct when she asserted
                       her right to free from bodily harm at WNMCF and when she decided to
                       report the sexual abuse and sexual of Defendant Martinez.

                 b.    Defendant Martinez caused Ms. Garcia's continued actual and potential
                       future physical and psychological harm because Defendant Martinez'
                       repeated assault on Ms. Garcia and his threats of harm if she reported caused
                       her to be silent to not report his conduct.

                 c.    Defendant Martinez' conduct and desire to continue sexually abusing and
                       assaulting Plaintiff motivated him to deter her from reporting his conduct
                       and to continue threatening her.

                 d.    The Defendants were motivated to discourage Ms. Garcia and any other
                       female from reporting sexual abuse by actually punishing the reporting
                       person and also threatening the reporter of sexual abuse at WNMCF with
                       sanctions, harassment, hostility, segregation and increased prison time.

        101. The actions of Defendant Martinez and the other Defendants in assaulting Plaintiff

and threatening her with harm and increased punishment if she reported the harm violating

her clearly established constitutional rights was affected in a manner that was objectively

unreasonable, intentional, willful, and wanton, and done in gross and reckless disregard of

Plaintiff's rights.

        102. The actions of Defendant Martinez and the other Defendants caused Plaintiff to

suffer injuries which would chill a person of ordinary firmness from reporting the sexual abuse

of Defendant Martinez.

        103. Defendant Martinez's unlawful sexual assaults, his violation of inmates' bodily

integrity and right to personal security, and the ongoing threat of further such violations,

proximately caused Plaintiffs to suffer damages and injuries. These damages include physical

injuries, pain and suffering, lost liberty and psychological and emotional distress.




                                                 16
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 17 of 20



                                 COUNT VIII - MONELL CLAIM
                                      (42 u.s.c. § 1983)

          104. All of the preceding paragraphs are incorporated by reference as if fully set forth

herein.

          105. The State, Defendant Roberta Lucero Ortega, and/or Defendant Pete Perez created

and allowed a danger to Plaintiff and others to persist when it failed to act when it had a

mandatory duty to act pursuant to state law.

          106. The State, Defendant Roberta Lucero Ortega, and/or Defendant Pete Perez's failure

to investigate and to train its correctional officers, NMCD employees and/or and those persons

responsible for safely housing women committed to the care and custody ofNMCD infringed

upon Plaintiff's rights under the Eighth Amendment to the U.S. Constitution.

          107. Defendant Martinez, namely his sexual assault of Plaintiff, was a direct consequence

of the policies, practices and customs of the State, NMCD, Defendant Roberta Lucero Ortega,

and/or Defendant Pete Perez.

          108. At all times relevant to this Complaint, the State, NMCD, Defendant Roberta Lucero

Ortega, and/or Defendant Pete Perez had in effect policies, practices and customs that condoned

and fostered the unlawful conduct of the Defendant Martinez and others, and were a direct and

proximate cause-and were the moving force behind-the violation of Plaintiff's constitutional

rights and the damages and injuries alleged herein.

          109. The State, Defendant Roberta Lucero Ortega, and/or Defendant Pete Perez are liable

for the acts and omissions of its agents and employees which were committed while in the course

and scope of their duties and employment and is, therefore, liable for the actions of Defendant

Martinez.

          110. At all times relevant to this Complaint, the State, Defendant Roberta Lucero Ortega,



                                                   17
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 18 of 20



and/or Defendant Pete Perez failed to implement policies, practices and customs that ensured the

prompt and thorough investigation of sexual misconduct by corrections officers at WNMCF,

including but not limited to Defendant Martinez and/or deliberately implemented policies to

punish and retaliate against victims of sexual abuse by correctional officers at WNMCF.

        111. The State, Defendant Roberta Lucero Ortega, and/or Defendant Pete Perez knew, or

should have known, that such policies, practices and customs would result in constitutional

violations on the part of its correctional officers.

        112. The policies, practices and customs complained of herein demonstrate a deliberate

indifference on behalf of The State, Defendant Roberta Lucero Ortega, and/or Defendant Pete

Perez to the constitutional rights of children within its jurisdiction, and were the direct and

proximate cause of the violations of Plaintiff's rights alleged herein.

        113. In addition to damages and in order to prevent infringement upon the constitutional

rights of women incarcerated under the care and custody ofNMCD, Plaintiffs seek the following

injunctive relief:

                a.      That the State be required to change its policy and implement a policy that
                        prohibits NMCD agents and employees from interfering with or failing to
                        consider/investigate inmate grievances;
                b.      That the State be required to change its policy and implement a policy that
                        prohibits NMCD agents and employees from retaliating against persons
                        under the custody and care ofNMCD who report sexual abuse and/or
                        sexual misconduct by NMCD employees and/or agents;
                c.      That the State be required to change its policy and implement a policy that
                        prohibits NMCD agents and employees from charging persons under the
                        custody and care ofNMCD who report sexual abuse and/or sexual
                        misconduct by NMCD employees and/or agents with having "an
                        inappropriate relationship" with their abusers and receiving harsh
                        punishments like loss of good time;

                d.      That the State be required to implement a policy that investigates and
                        metes out punishment to serial sexual abusers employed by NMCD and
                        prevents such abusers from remaining in position of power over their
                        victims;



                                                   18
      Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 19 of 20



               e.      That the State be required to implement a policy that reasonable screens
                       employees ofNMCD, trains them and terminates correctional officers who
                       commit violence and abuse against women in NMCD custody;

               f.      That the State be required to implement a policy that that prevents officers
                       such as Defendant Martinez from having extended and unsupervised one-
                       on-one time with female inmates;

               g.      That the State be required to implement a policy that requires all NMCD
                       facilities, including WNMCF, to place sufficient surveillance cameras in
                       areas of prisons in which correctional officers are present with inmates;

               h.      That the State be required to implement a policy that requires the prompt
                       repair of broken or non-functional cameras placed in all NMCD facilities,
                       including WNMCF;

               1.          That the State be required to implement a policy that prohibits the
                       present system wherein officers are allowed to unilaterally and
                       systematically discipline inmates to perpetrate assaults against them;

               J.      That the State be required to implement a policy that prohibits the present
                       system wherein officers are allowed to unilaterally alter inmate work
                       schedules and extend their work hours, thereby providing men such as
                       Defendant Martinez unfettered access to inmates, and unmonitored
                       opportunities to perpetrate sexual assaults against victims such as Plaintiff;
                       and

               k.      That the State be required to implement such further policies as the Court
                       deems necessary.

        114.   No public policy prevents the injunctive relief described above, nor would the

public interest be harmed thereby.

        115.   Plaintiff suffered damages, including physical injury and emotional pain and

suffering as a direct and proximate result of The State, Defendant Roberta Lucero Ortega, and/or

Defendant Pete Perez's failure to protect Plaintiff.

                                         JURY DEMAND

         116. Plaintiff hereby demands a trial by jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests:



                                                 19
Case 1:19-cv-00641-JAP-LF Document 1-1 Filed 07/15/19 Page 20 of 20



 A      Compensatory damages against Defendant Martinez, Defendant Roberta Lucero

 Ortega, Defendant Pete Perez and The State for the assaults, batteries, and false

 imprisonment Plaintiff was made to endure at the hands of Defendant Martinez, for the

 negligent operation ofWNMCF, and for violations of the U.S. and New Mexico

 Constitution;

B.      Punitive damages against Defendant Martinez, Defendant Roberta Lucero Ortega,

Defendant Pete Perez and The State for the assaults, batteries, and false imprisonment

Plaintiff was made to endure at the hands of Defendant Martinez, for the negligent

 operation ofWNMCF, and for violations of the U.S. and New Mexico Constitution; and

 C.     Attorney's fees and costs incurred in bringing this action.

                                              Respectfully Submitted,

                                              Isl Lauren Oliveros
                                              Louren Oliveros
                                              Gorence & Oliveros
                                              300 Central Avenue SW, Suite l000E
                                              Albuquerque, NM 87106
                                              oli veros(cD golaw. us
                                              505-244-0214 Telephone
                                              505-244-0888 Facsimile

                                              -and-

                                              Aequitas Law of New Mexico, LLC

                                              "Electronically Filed"
                                              /s/ Anna C. Martinez
                                              P.O. Box 25304
                                              Albuquerque, NM 8725
                                              (505) 750-8005
                                              anna(a),aeguitas.pro

                                              Attorneys for Plaintiff




                                         20
